Mr. Justice Yerger
delivered the opinion of the court.
Lewis Dilliard made his last will and testament, in which the following bequest is contained: “ In order to provide for my dearly beloved wife, Permilia Dilliard, I hereby bequeathe to her, during her natural life, all that portion of land known as the north half of section one, town six, and range four west of the basis meridian of the Chickasaw cession, Mississippi, with alHhe improvements thereon; also, the whole of my perishable property, negroes, stock, farming utensils, and other personal property, provided she remain single ; but in the event of her marrying, I wish the above named landed premises divided equally between her and my brother, John Dilliard, so soon as she changes her widowhood.”
The widow married again, and it is conceded that she thereby forfeited her life estate in one half of the land. The appellants insist that she thereby also divested herself of all interest in the personal property.
We do not .think this result follows from a fair construction of the will. It will be seen that the entire estate of the husband, both real and personal, was bequeathed to the wife *233during her natural life, provided she remained single. On the death of the husband, this estate vested in her. Was it the intention of the husband that the 'entire estate should be divested in the event of her marriage ? The will clearly and satisfactorily shows that it was not. Because in it the husband declares what forfeiture shall take place, and what portion of the estate shall be divested by that event. “ But in the event of her marrying, I wish the above named landed premises divided equally between her and my brother, John Billiard, as soon as she changes her widowhood.” That she shall remain single was not a condition precedent to the vesting of the estate. It vested immediately on the death of the husband, and we are satisfied that the husband intended that the effect of a failure to perform the condition subsequent, should only be to divest her of the life estate in one half of the lands. This view of the case is the more obvious, from the fact that he bequeathes one half the real estate to his brother on the event of her marriage, but makes no disposition of the personalty, which we must presume he would have done, as he was disposing of his property by will, if he had intended that the wife’s life estate in it should also be divested by the marriage.
It is not necessary to decide whether the parol evidence in the record was admissible or not. Its admission did not prejudice the rights of the appellants; for in the view we have taken, the will, on its face, justifies the decree of the court below.
Decree affirmed.